Citation Nr: 0812239	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1979 
and from July 1981 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta RO.  A 
transcript of the hearing is of record.  

At his Travel Board hearing, the veteran indicated that he 
was requesting an increased rating for the service-connected 
psychiatric disability he incurred secondary to multiple 
sclerosis.  This issue is referred to the RO for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Organic diseases of the central nervous system are to be 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.124a.  Certain diagnostic codes provide for higher 
minimum ratings.  Psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule should especially 
be considered.  With partial loss of use of one or more 
extremities from neurological lesions, the disability is to 
be rated by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  

A review of the veteran's claims file reflects neurological, 
audiological, urological, and cognitive symptoms that have 
been identified as having developed in connection with his 
multiple sclerosis.  The March 2003 rating decision and the 
February 2005 statement of the case, however, do not reflect 
that the veteran's symptoms have been evaluated in accordance 
with the 38 C.F.R. § 4.124a instructions.  Therefore, the 
Board finds that a remand is warranted so that these 
manifestations of disability may be accurately rated.  

Furthermore, the Board notes that the veteran has not had a 
VA examination since March 2004.  At his March 2008 hearing, 
the veteran testified that his symptoms have become more 
severe.  Therefore, on remand, the veteran should be 
scheduled for new VA examinations to assess the current 
severity of his disability.   

On remand, the AMC should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008) and by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
notice should include the applicable 
rating criteria under the diagnostic codes 
applicable to rating the veteran's 
multiple sclerosis.

2.  The veteran should be afforded VA 
examinations with individuals who are 
qualified to assess the severity of any 
symptoms that are associated with the 
veteran's multiple sclerosis.  
Specifically, neurological, genitourinary, 
audio, eye, and cognitive functioning 
examinations should be conducted, along 
with any other examinations that are 
deemed appropriate.  The claims folder 
should be made available to each examiner 
for review in conjunction with the 
examination.  Review of the claims folder 
should be indicated in the examination 
reports.  Any indicated studies, to 
include neurological studies and MRIs, 
should be performed.  

The examiners should provide specific 
clinical findings as to the severity of 
any identified impairment attributable to 
multiple sclerosis.  In formulating their 
answers, the examiners must discuss the 
relevant medical evidence of record.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  
Regardless of whether a rating in excess 
of 30 percent is assigned, the  AMC must 
lay out the individual disability ratings 
that would be warranted by each symptom of 
the veteran's multiple sclerosis.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



